IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DIRECTV,    INC.,    N/K/A          NOT FINAL UNTIL TIME EXPIRES TO
DIRECTV,     LLC,     AND           FILE MOTION FOR REHEARING AND
ECHOSTAR        SATELLITE,          DISPOSITION THEREOF IF FILED
L.L.C.,   N/K/A       DISH
NETWORK, L.L.C.,

      Appellants,

v.                                  CASE NOS. 1D13-5444 & 1D14-0292

STATE     OF    FLORIDA,
DEPARTMENT OF REVENUE,
MARCUS AND PATRICIA
OGBORN, ON BEHALF OF
THEMSELVES AND OTHERS
SIMILARLY SITUATED, JIM
ZINGALE, ACTING IN HIS
OFFICIAL CAPACITY AS THE
DIRECTOR OF THE FLORIDA
DEPARTMENT OF REVENUE,
AND     FLORIDA   CABLE
TELECOMMUNICATIONS
ASSOCIATION,

      Appellees.

_____________________________/

Opinion filed June 11, 2015.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Katherine E. Giddings and Kristen M. Fiore of Akerman LLP, Tallahassee; Peter
O. Larsen, Timothy J. McDermott, and Aleksas A. Barauskas of Akerman LLP,
Jacksonville; E. Joshua Rosenkranz and Jeremy N. Kudon of Orrick, Herrington &
Sutcliffe LLC, New York, N.Y., pro hac vice; and Eric A. Shumsky of Orrick,
Herrington & Sutcliffe LLC, Washington, D.C., pro hac vice, for Appellants.

Christine Davis Graves of Carlton Fields Jorden Burt, P.A., Tallahassee; John A.
Hinman of Hinman & Carmichael, San Francisco, CA, pro hac vice, for Amicus
Curiae National Association of Wine Retailers.

Joseph C. Mellichamp, III, and J. Clifton Cox, Assistant Attorneys General,
Tallahassee, for Appellee State of Florida.

Amelia T. Rudolph, Eric S. Tresh, and Zachary T. Atkins of Sutherland Asbill &
Brennan LLP, Atlanta, GA, pro hac vice; David Konuch, Tallahassee, for Appellee
Florida Cable Telecommunications Association.




ROBERTS, J.

      This appeal arises from a final summary judgment finding that section

202.12(1), Florida Statutes, which imposes a higher tax rate on satellite services

than on cable services, is constitutional.      The Appellants, Directv, Inc. and

Echostar,   L.L.C.   (“the   satellite   companies”),   contend   that   the   statute

unconstitutionally discriminates against interstate commerce in both effect and

purpose, which is in violation of the Commerce Clause. We agree and reverse.

                                           2
                              I. Factual background

A. Cable and satellite companies

      The satellite companies provide multi-channel video programming to

subscribers in Florida and nationwide by means of satellites stationed above the

earth. These satellites gather and transmit the programming signals from uplink

facilities located in Arizona, California, Colorado, and Wyoming. Subscribers in

Florida receive programming by means of small satellite dishes mounted on or

near their homes. As such, satellite companies do not utilize local infrastructure

because they transmit their signals directly to their subscribers.

      Cable companies, on the other hand, provide multi-channel video

programming using local distribution facilities.      Specifically, cable companies

distribute their programming from headends spread throughout the state that

compile the programming and deliver the packages to customers using coaxial or

fiber optic cables that are laid across the state in a ground-based network and

usually utilize public rights-of-way.

B. The Communications Services Tax

      Before 2001, Florida’s sales tax on television services was six percent for all

subscribers regardless of whether the provider was a cable or satellite company. §

212.05, Fla. Stat. (1999). Cable companies were required to pay franchise fees or

rent to local governments in order to use the local rights-of-way for their ground-

                                           3
based networks.       However, in 2001, the Florida Legislature passed the

Communications Services Tax Simplification Law (“the CST”), which imposed a

differential tax rate for cable and satellite services. § 202.12(1), Fla. Stat. (2001)

(taxing cable service at 6.8 percent and satellite service at 10.8 percent). Currently,

cable service is taxed at a rate of 6.65 percent, and satellite service is taxed at a rate

of 10.8 percent. § 202.12(1), Fla. Stat. (2014). It is this difference in taxation rates

that the satellite companies allege violates the dormant Commerce Clause.

                             II. Procedural background

       The satellite companies filed suit in 2005 seeking a declaratory judgment

holding the sales tax provision in the CST unconstitutional, a permanent injunction

against the enforcement of the provision, and a refund of the taxes paid pursuant to

the provision.1 In ruling on cross-motions for summary judgment, the trial court

held that section 202.12(1), Florida Statutes, does not violate the Commerce

Clause because it does not benefit in-state economic interests or similarly-situated

entities.

                               III. Standard of review

       An order granting summary judgment is reviewed de novo to determine

whether there are genuine issues of material fact and whether the trial court


1
  This suit was consolidated with another case filed by satellite customers that
made substantially similar arguments. Those customers are named as Appellees in
this appeal but do not appear to be participating.
                                           4
properly applied the correct rule of law. Futch v. Wal-Mart Stores, Inc., 988 So.

2d 687, 690 (Fla. 1st DCA 2008). “Summary judgment should be affirmed only if

the movant has proven the nonexistence of any material factual dispute.” Auto-

Owners Ins. Co. v. Young, 978 So. 2d 850, 852 (Fla. 1st DCA 2008).                  In

considering a motion for summary judgment, the court must draw all reasonable

inferences from the evidence in favor of the non-moving party, and even the

slightest doubt as to the existence of a disputed issue of material fact will preclude

summary judgment. See Laidlaw v. Krystal Co., 53 So. 3d 1128, 1129 (Fla. 1st

DCA 2011).

                         IV. Tax refund - facial challenge

      The Appellee, the Department of Revenue (“the Department”), argues that

the satellite companies cannot seek a tax refund because they failed to exhaust the

available administrative remedies. To receive a tax refund, a taxpayer must file a

refund application with the Department. § 215.26(2), Fla. Stat. (2005). If the

refund application is denied, the taxpayer can contest the denial in the circuit court.

§ 72.011(2)(a), Fla. Stat. (2005). Here, there is no evidence in the record that the

satellite companies filed a refund application. As such, the Department is correct

that the parties failed to exhaust the available administrative remedies.

      However, there is an exception to the process required by Chapter 215. If a

taxpayer is seeking a refund pursuant to section 215.26, Florida Statutes, and the

                                          5
sole basis for the refund is that the statute imposing the tax is facially

unconstitutional, the circuit court will have jurisdiction despite the taxpayer’s

failure to exhaust administrative remedies. Sarnoff v. Fla. Dep’t of Highway

Safety & Motor Vehicles, 825 So. 2d 351, 357 (Fla. 2002). This exception is

known as the direct-file exception. Id.

      The Department argues the direct-file exception is inapplicable here because

this is not a facial challenge to the statute. This Court describes a facial challenge

as follows:

      A facial challenge to a statute is more difficult than an “as applied”
      challenge because the challenger must establish that no set of
      circumstances exists under which the statute would be valid. Except in
      a First Amendment challenge, the fact that the act might operate
      unconstitutionally in some hypothetical circumstance is insufficient to
      render it unconstitutional on its face; such a challenge must fail unless
      no set of circumstances exists in which the statute can be
      constitutionally applied. A facial challenge considers only the text of
      the statute, not its application to a particular set of circumstances, and
      the challenger must demonstrate that the statute's provisions pose a
      present total and fatal conflict with applicable constitutional
      standards.

Cashatt v. State, 873 So. 2d 430, 434 (Fla. 1st DCA 2004).

      Here, the satellite companies argue that there is no set of circumstances in

which the CST would be valid because the text of the statute shows it was enacted

with a discriminatory purpose and has a discriminatory effect, which violates the

Commerce Clause.         The Department counters that arguments regarding

discriminatory purpose and effect cannot be facial challenges. For the basis of its
                                          6
argument, the Department references the following United States Supreme Court

quote: “[A] tax may violate the Commerce Clause if it is facially discriminatory,

has a discriminatory intent, or has the effect of unduly burdening interstate

commerce.”     Amerada Hess Corp. v. Dir., Div. of Taxation, N.J. Dep’t of

Treasury, 490 U.S. 66, 75 (1989). The Department has interpreted this statement

to mean that arguments regarding discriminatory intent or effect cannot be facial

challenges. This is an incorrect interpretation of this statement. The Department is

conflating a type of general constitutional challenge with a specific type of

Commerce Clause challenge. A party can pose a facial challenge to a statute by

arguing that there is no set of circumstances where it could apply constitutionally

because of its discriminatory purpose or its discriminatory effect on interstate

commerce.    Because this is the satellite companies’ argument, the direct-file

exception applies, and this Court can properly consider the effect and purpose

arguments.

                              V. Commerce Clause

      The Commerce Clause states, “The Congress shall have power to . . .

regulate Commerce with foreign Nations, and among the several states.” Article I,

§ 8, cl. 3, U.S. Const. Attendant with this grant of authority to Congress, the

United States Supreme Court has recognized a dormant Commerce Clause, which

limits the states’ power to regulate interstate commerce. Simmons v. State, 944

                                         7
So. 2d 317, 329 (Fla. 2006). A state or local regulation violates the dormant

Commerce Clause if the regulation treats out-of-state commerce differently from

in-state commerce. Reinish v. Clark, 765 So. 2d 197, 211 (Fla. 1st DCA 2000).

To discriminate, the statute must place a greater economic burden on those

industries or companies outside the state and give an economic advantage to those

operating within the state. Id.; see also Simmons, 944 So. 2d at 330 (“[S]tatutes

that openly discriminate against out-of-state economic interests in order to protect

in-state interests are subject to a per se rule of invalidity.”). Where a law is found

to be discriminatory, it will be stricken as a violation of the Commerce Clause

without any additional inquiry. Reinish, 765 So. 2d at 211.

      There are three ways in which a statute can discriminate against out-of-state

interests: (1) it may be facially discriminatory; (2) it may discriminate in its

practical effect; or (3) it may have a discriminatory intent. Amerada Hess, 490

U.S. at 75. Here, the satellite companies argue that the sales tax portion of the

CST is discriminatory in effect and purpose.

1. Discriminatory effect

      A state law is discriminatory in effect if it affects similarly-situated entities

in a market by imposing disproportionate burdens on out-of-state interests and

conferring advantages upon in-state interests.      Family Winemakers of Cal. v.

Jenkins, 592 F.3d 1, 10 (1st Cir. 2010) (citing to Or. Waste Sys., Inc., v. Dep’t of

                                          8
Envtl. Quality, 511 U.S. 93, 99 (1994) & Gen. Motors Corp. v. Tracy, 519 U.S.

278, 298 (1997)). Here, the sales tax portion of the CST is discriminatory in effect

because it affects similarly-situated entities, cable and satellite companies, by

imposing a disproportionate burden on satellite service and conferring an

advantage upon cable services, which use in-state infrastructure.

A. Substantially similar entities

      The trial court below found that satellite and cable companies are inherently

different entities, which took the CST out of the purview of the Commerce Clause.

“Any notion of discrimination assumes a comparison of substantially similar

entities.” Tracy, 519 U.S. at 298.      As such, if the differences between two

companies render the entities not substantially similar, the Commerce Clause is not

implicated. Id. at 298-99 (holding that a statute did not discriminate in practical

effect because the two entities in consideration were not similar markets and/or

competitors and were not similarly situated). The United States Supreme Court

further explained:

      This is so for the simple reason that the difference in products may
      mean that the different entities serve different markets, and would
      continue to do so even if the supposedly discriminatory burden were
      removed. If in fact that should be the case, eliminating the tax or
      other regulatory differential would not serve the dormant Commerce
      Clause's fundamental objective of preserving a national market for
      competition undisturbed by preferential advantages conferred by a
      State upon its residents or resident competitors.

Id. at 299.
                                         9
       Here, cable and satellite companies provide multichannel television

programming to Florida subscribers. As such, they operate in the same market and

are direct competitors within that market.       They differ in the deployment of

technology, the need for local infrastructure, and the additional services offered.

However, mere differences in how a service is provided is not enough to overcome

the fact that the companies compete in the same market and sell virtually identical

products at retail.

B. In-state interests

       In addition to a finding the companies at issue are similarly-situated entities,

courts must also find in-state interests to be present in order for the Commerce

Clause to be implicated. Oregon Waste, 511 U.S. at 99. If a tax discriminates

against interstate commerce by providing a direct commercial advantage to local

businesses, it violates the Commerce Clause. Boston Stock Exch. v. State Tax

Comm’n, 429 U.S. 318, 329 (1977); Maryland v. Louisiana. 451 U.S. 725 (1981)

(holding that the tax “unquestionably discriminates against interstate commerce in

favor of local interests” because it provided an exemption for gas consumed within

the state and provided a tax credit to encourage local mineral exploration). Here,

the Appellees contend that because satellite and cable companies are interstate

companies with corporate headquarters and principal places of business located

outside of Florida, no in-state interests are benefited and the Commerce Clause is

                                          10
not implicated. However, the interstate nature of the business does not necessarily

preclude a finding of a local economic interest. Commerce Clause analysis focuses

not on the domiciles of particular corporations, but on whether a law results in

differential treatment of in-state and out-of-state economic interests.

      The Florida Supreme Court examined a Commerce Clause challenge

involving interstate businesses in Delta Air Lines, Inc. v. Department of Revenue,

455 So. 2d 317, 318 (Fla. 1984). Delta involved a tax credit that applied to air

carriers with a corporate or business home office in Florida and maintained a

workforce of more than 1200 employees in Florida. Id. Air carriers that did not

meet these requirements would not receive the credit, which could amount to up to

five million dollars. Id. The Florida Supreme Court held that the “corporate

income tax credit provide[d] a direct commercial advantage to select Florida-based

air carriers and thereby violate[d] the Commerce Clause.” Id. at 321.

      Like the air carriers in Delta, the satellite and cable companies are interstate

in nature with local economic interests. While the cable companies do not have

offices located within the state, they employ Florida workers and use extensive

local infrastructure.   It is this local infrastructure and local employment that

provides an in-state economic interest for the cable companies. Because the sales

tax portion of the CST burdens interstate commerce by imposing a higher tax rate

on those communication companies that do not invest in local economies, it

                                          11
violates the Commerce Clause.

C. Effect of CST

i. Effect case law

      This case is similar to a number of other cases where the Supreme Court

invalidated taxes that had the effect of favoring companies that performed their

production activities locally or used local infrastructure for their production. See

Bacchus Imports, Ltd. v. Dias, 468 U.S. 263, 265-72 (1984); Hunt v. Wash. State

Apple Adver. Comm’n, 432 U.S. 333, 349-51 (1977) (finding that a North

Carolina statute, which required all closed containers of apples sold in the state to

bear the applicable U.S. grade or standard that was used by North Carolina apple

producers, violated the dormant Commerce Clause because it discriminated against

apples from other states that used a different grading system); C&A Carbone v.

Town of Clarkstown, 511 U.S. 383, 390-91 (1994); Dean Milk Co. v. City of

Madison, 340 U.S. 349 (1951) (striking down a city ordinance that required all

milk sold in the city, from both in-state and out-of-state, to be pasteurized within

five miles of the city lines). The situation here is analogous to this line of authority

because the businesses receiving a benefit from the differential tax rate, the cable

companies, “produce” their services locally by using local infrastructure. Because

the CST favors communications services that use local infrastructure, it has a

discriminatory effect on interstate commerce.

                                          12
ii. Aggregate tax rate

      The Department argues that there is no discrimination in practical effect

because if this Court considers the entirety of the CST, cable and satellite are taxed

roughly the same.     The Florida Supreme Court has ruled that courts should

consider an entire taxing scheme in its analysis of a certain section. Dep’t of

Revenue v. Kuhnlein, 646 So. 2d 717, 722 (Fla. 1994). In Kuhnlein, the court

examined whether an act imposing an impact fee only on vehicles purchased or

titled in other states violated the Commerce Clause. Id. at 719. The Department

argued that the overall taxing scheme for vehicles needed to be considered. Id. at

722. The court agreed, finding that “reviewing courts must consider the actual

effects of statutes, rather than isolated technicalities.”    Id. (internal citations

omitted).

      Here, cable and satellite services are taxed at different rates under section

202.12(1) of the CST, which results in a four-percent differential. See § 202.12(1),

Fla. Stat. (2005) (providing that satellite service is taxed at 10.8 percent and cable

service is taxed at 6.8 percent).2 However, section 202.19 of the CST provides for

the imposition of local CSTs for cable companies. § 202.19, Fla. Stat. (2005).

Counties and municipalities may tax cable companies up to 5.1 percent.              §


2
  Cable and satellite services are also subject to a Gross Receipts Tax, which is
equal for both types of services. § 203.01(2)(b), Fla. Stat. (2005) (“The rate
applied to communications services shall be 2.37 percent.”).
                                         13
202.19(2)(a), Fla. Stat. (2005). Satellite companies are not subject to the local

CST because federal law exempts satellite service from all local taxes and fees. 47

U.S.C. § 152 (1996). The Department concludes that in those municipalities where

the local CST is four percent, the tax rate for cable and satellite services is roughly

equal. However, this method of attaining a semblance of equality is untenable.

There is no guarantee that the local governments charging four percent will

continue to do so, and the Department fails to offer the number of counties that

must charge the four percent in order for the tax rate to be considered equal

between satellite and cable services.    This is an insufficient method of ensuring

equal treatment.

iii. Operational differences

      The Department relies on two United States Supreme Court cases, Exxon v.

Governor of Maryland, 437 U.S. 117 (1978), and Amerada Hess v. Division of

Taxation, 490 U.S. at 66, to argue that the differential tax rate is a result of the

differences in the nature of cable and satellite services rather than the location of

their activities and, as such, there is no discriminatory effect. The Department’s

analysis and reliance on these two cases is affirmed in the other appellate court

decisions addressing this issue. See Directv, Inc. v. Treesh, 487 F.3d 471, 481 (6th

Cir. 2007); Directv, Inc. v. State, 632 S.E.2d 543, 663-69 (N.C. Ct. App. 2006),

Directv, Inc. v. Levin, 941 N.E.2d 1187, 1195 (Ohio 2010).

                                          14
      In Exxon, the Maryland Legislature, responding to evidence that oil

producers were favoring company-operated gasoline stations, enacted a statute

prohibiting oil producers or refiners from operating retail service stations in the

state. 437 U.S. at 117. The oil producers filed suit arguing that the statute violated

the Commerce Clause because it interfered with the functioning of the interstate

market. Id. at 127. The court rejected the appellants’ argument, finding that the

Commerce Clause does not protect a particular structure or method of operation in

a retail market.   Id.   As such, the court held the statute did not violate the

Commerce Clause. Id. at 127-28.

      Following Exxon, the Amerada Hess court examined the dormant

Commerce Clause’s application to a state tax law. 490 U.S. at 68-69. In 1980,

Congress had enacted the Crude Oil Windfall Profit Tax Act, which imposed a tax

on the “windfall” profit that crude-oil producers receive from the oil they produce.

Id. at 69 (citing to 26 U.S.C. §§ 4986-4998 (1980)). The Act provided that, for

federal income tax purposes, the windfall profit tax would be deductible. Id. In

1986, New Jersey passed its Corporation Business Tax Act, which imposed a tax

on a portion of the entire net income of a corporation for the privilege of doing

business within the state. Id. (citing to N.J. Stat. § 54:10A-1 (1986)). Under the

New Jersey Act, a corporation’s entire net income must be determined without the

exclusion, deduction, or credit of taxes paid or accrued to the federal government.

                                         15
Id. The appellants argued that the add-back provision, by denying a deduction for

windfall profit tax payments, discriminated against oil producers who sold their

own oil in favor of independent retailers who did not produce oil. Id. at 78. The

court held that “[w]hatever different effect the add-back provision may have on

these two categories of companies results solely from differences between the

nature of their businesses, not from the location of their activities.” Id. As such,

the court found no violation of the Commerce Clause. Id. at 79.

      Other jurisdictions have examined these two cases and misapplied their

holdings to differential taxes on satellite and cable. In Directv v. State, the Court

of Appeals of North Carolina examined a North Carolina statute that imposed a

sales tax on “direct-to-home satellite service,” but not on cable service. 632 S.E.2d

at 660 (citing to N.C. Stat. § 105-164.4(a)(6), (2001)). The court applied Exxon

and Amerada Hess and found that even if satellite companies were able to establish

an in-state distribution system, the tax would still be imposed “because of the

means that they use to deliver” their services. Id. at 667-68. Similarly, the court

found that cable companies with out-of-state distribution systems would still be

exempt from the tax imposed because of how they deliver their services. Id. at

668. The court concluded that the differential tax rate was the result of operational

differences in the delivery of cable and satellite and not from the geographical

location of the businesses and, as such, it did not have a discriminatory effect in

                                         16
violation of the Commerce Clause. Id. at 668.

      Similarly, in Directv v. Treesh, the Sixth Circuit Court of Appeals examined

a Kentucky taxing scheme that taxed cable and satellite at the same rate but

prohibited local government from levying franchise fees and taxes on cable

companies. 487 F.3d at 475. Relying on Exxon and Amerada Hess, the court

found that cable and satellite services were “distinct” and “relied upon two very

different means of delivering broadcasts.” Id. at 480. Because the “dormant

Commerce Clause is intended to protect interstate commerce, and not particular

firms engaged in interstate commerce, or the modes of operation used by those

firms,” the court found it was not violated by the taxing scheme. Id. at 480-81.

      Finally, in Directv v. Levin, the Ohio Supreme Court considered an Ohio

statute that imposed a sales tax on satellite service, but not on cable service. 941

N.E.2d at 1191 (citing to R.C. 5739.01 (2003)). The Ohio Supreme Court, relying

on Exxon and Amerada Hess, as well as State and Treesh, found that the tax did

not discriminate based on geography and that the cable industry was not a local

interest. Id. at 1195-96.

      Exxon and Amerada Hess are clearly distinguishable from this case because

the statute at issue in Exxon and the tax at issue in Amerada Hess had no effect on

the interstate flow of goods and did not give local interests a competitive advantage

over out-of-state interests. Here, it is undisputed that cable and satellite television

                                          17
programmers provide programming using different methods.               However, one

important facet of that difference is that cable providers utilize local infrastructure

to provide their services.      Cable provider’s reliance on local rights-of-way

transforms its interests into local interests. The sales tax portion of the CST gives

a competitive advantage to television programming providers that use local rights-

of-way.     This shows the CST has a discriminatory effect.          The operational

differences present in this case do not shield the CST from Commerce Clause

scrutiny.

      Because the CST has a discriminatory effect on satellite companies, it

violates the Commerce Clause, and the trial court erred in finding otherwise.

2. Discriminatory purpose

      A finding that state legislation constitutes economic protectionism may be

made on the basis of discriminatory purpose. Bacchus, 468 U.S. at 270 (citing to

Hunt, 432 U.S. at 352-353). To determine whether there is discriminatory purpose,

courts look to the language and the legislative history of the statute in question.

Bacchus, 468 U.S. at 270-72. For example, in Bacchus, the court looked at the

legislative history of the statute that exempted Hawaiian-produced fruit wine and

okolehao liquor from an alcohol tax. Id. at 270-71. In Senate Committee reports,

the Hawaii Legislature stated that the exemption of the okolehao from the alcohol

tax was to encourage and promote the establishment of the okolehao liquor

                                          18
industry. Id. at 270 (citing to In re Bacchus Imports, Ltd., 656 P.2d 724, 730

(Haw. 1982)).       The reports also provided that the exemption of fruit wine

manufactured in Hawaii with Hawaiian products was intended to help stimulate the

local fruit wine industry. Bacchus, 468 U.S. at 270-71 (citing to In re Bacchus,

656 P.2d at 730).

      The Appellants provided the trial court with affidavits from lobbyists and

two former legislators, which stated that the cable lobbyists sought a differential

tax rate for cable and satellite because satellite was beginning to take over some of

cable’s market share. The trial court did not err in refusing to consider these

affidavits. The intent of the Legislature in enacting a statute is “best revealed

through the actual language used and any applicable legislative history, rather than

through the testimony of individual legislators regarding their subjective intentions

in proposing, amending, or voting for or against a particular piece of legislation.”

League of Women Voters of Fla. v. Fla. House of Representatives, 132 So. 3d 135,

150 (Fla. 2013) (citing to Heart of Adoptions, Inc. v. J.A., 963 So. 2d 189, 198

(Fla. 2007) (stating the general principle of statutory construction that “legislative

intent is determined primarily from the statute's text”)). Here, section 202.105,

Florida Statutes, provides the legislative findings and intent of the CST:

      (1) It is declared to be a specific legislative finding that the creation of
      this chapter fulfills important state interests by reforming the tax laws
      to provide a fair, efficient, and uniform method for taxing
      communications services sold in this state. This chapter is essential to
                                          19
      the continued economic vitality of this increasingly important industry
      because it restructures state and local taxes and fees to account for the
      impact of federal legislation, industry deregulation, and the
      convergence of service offerings that is now taking place among
      providers. This chapter promotes the increased competition that
      accompanies deregulation by embracing a competitively neutral tax
      policy that will free consumers to choose a provider based on tax-
      neutral considerations. This chapter further spurs new competition by
      simplifying an extremely complicated state and local tax and fee
      system. Simplification will lower the cost of collecting taxes and fees,
      increase service availability, and place downward pressure on price.
      Newfound administrative efficiency is demonstrated by a reduction in
      the number of returns that a provider must file each month. By
      restructuring separate taxes and fees into a revenue-neutral
      communications services tax centrally administered by the
      department, this chapter will ensure that the growth of the industry is
      unimpaired by excessive governmental regulation. The tax imposed
      pursuant to this chapter is a replacement for taxes and fees previously
      imposed and is not a new tax. The taxes imposed and administered
      pursuant to this chapter are of general application and are imposed in
      a uniform, consistent, and nondiscriminatory manner.

§ 202.105, Fla. Stat., (2001). There is nothing in the language of the chapter

implementing the CST that shows a discriminatory purpose.

      The specific statutory section at issue, section 202.12, Florida Statutes, was

first enacted on October 1, 2001. There was no mention of an intent to favor cable

companies in any of the 2000 Senate and House Journals. Additionally, in the

April 14, 2000, Senate Staff Analysis and Economic Impact Statement, the

analysts found that the CST’s impact would provide the benefit of a simplified tax

structure for all communication service providers.      Senate Staff Analysis and

Economic Impact Statement, Senate Bill 1338 (April 14, 2000). Unlike the Senate

                                         20
Committee reports in Bacchus, there is no evidence that the Legislature sought to

favor the cable providers.

      Therefore, the trial court did not err when it found there was no evidence of

a discriminatory purpose.

                                VII. Conclusion

      Because the sales tax portion of the CST violates the Commerce Clause due

to its discriminatory effect, this Court REVERSES the trial court’s order granting

summary judgment and order awarding costs and REMANDS to the trial court to

determine the refund amount.

SWANSON, J., CONCURS; MARSTILLER, J., DISSENTS with opinion.




                                        21
MARSTILLER, J., dissenting.

        For the following reasons, I respectfully dissent from the majority decision

and would affirm the summary final judgment ruling that the CST does not violate

the dormant Commerce Clause.

        I do not agree the satellite and cable providers are similarly situated entities

for purposes of dormant Commerce Clause analysis; in my view, the majority

opinion fails to fully consider all the differences between the two.3          Mainly,

however, I disagree with the majority’s characterizing the cable providers’ use of

local infrastructure, reliance on local rights-of-way and employment of Florida

workers as in-state economic interests giving rise to the proscriptions of the

dormant Commerce Clause. As the trial court found based on the undisputed facts

brought out below, “[t]he cable companies may have more of a presence in the

state because of the nature of the technology they utilize in providing their

services, but the satellite companies have a significant presence in the state as

well.” Indeed, DirecTV and Echostar filed verified statements below averring that

each has employees based in Florida—DirecTV has independent contractors here,

as well—who are responsible for “sale of its services and installation, servicing,

and/or maintenance of its property.” I do not believe we can properly ignore or

discount these facts. Inasmuch as the cable providers and the satellite providers


3
    See infra n.3.
                                           22
both have human and physical assets in Florida which they use to provide services

to their customers, they both have significant in-state economic interests. I fail to

see how, under these facts, the cable providers have local economic interests, but

the satellite providers do not. And I find nothing in dormant Commerce Clause

jurisprudence that would justify invalidating Florida’s CST based on one group’s

comparatively greater economic investment in the state where both groups have

economic investment here.4


4
  But cf. DirecTV, Inc. v. Roberts, No. M2013-01673-COA-R3-CV, slip op. (Tenn.
Ct. App. Feb. 27, 2015), and DirecTV, LLC v. Dep’t of Revenue, 25 N.E.3d 259
(Mass. 2015). The Tennessee court in Roberts¸ although ultimately finding the
state sales tax law challenged by satellite TV providers not in violation of the
dormant Commerce Clause, see infra. n.3, found the law impermissibly
discriminated based on the extent of “use of infrastructure,” citing Bacchus
Imports Ltd. v. Dias, 468 U.S. 263 (1984). DirecTV v. Roberts, slip op. at 11. But
Bacchus did not involve comparative local “use of infrastructure” or local
“investment” by otherwise non-state-based companies. Rather Bacchus involved a
clear-cut case of economic protectionism for a home-grown liquor industry against
out-of-state producers. Thus, in my view, Bacchus provides no jurisprudential
support for the approach taken by either the Tennessee court or the majority in this
case. Notably, the Tennessee court recognized:

             [N]egative Commerce Clause precedent does not explain
             [ ] how state legislatures are to weigh variances in
             investment in order to avoid favoritism. . . . Case law
             does not explain what differential, either in value or type,
             of local investment will render different treatment of
             competing companies discriminatory for purposes of the
             negative Commerce Clause.

Roberts, slip op. at 12. I submit the reason such explanation has not been
forthcoming is because the dormant Commerce Clause does not apply where the
taxpayers involved all have some in-state investment. The Massachusetts court in
                                        23
      The majority opinion analogizes the situation here to Delta Air Lines, but

that case is, in fact, inapposite. There, the state law at issue “provide[d] a credit

against the corporate income tax for air common carriers who have a corporate or

business home office in Florida and also maintain a work force of more than 1200

employees in the state.” 455 So. 2d at 319. The credit would offset up to half of

an air carrier’s fuel tax bill. Id. The Florida Supreme Court held the tax credit

discriminated against interstate commerce by giving commercial advantage “to

Florida-based air common carriers over non-Florida-based carriers.” Id. at 320.

The distinction drawn in Delta Air Lines does not exist in the case before us

because none of the companies are Florida based.             None have corporate

headquarters or business home offices here. And the fact that the cable providers,

because of the technology they use, have more infrastructure and assets in Florida

than do the satellite providers does not make this a case of Florida-based interests

Revenue simply assumed, without explanation, that the cable providers and
satellite providers represent in-state and out-of-state interests, respectively, and
cited Lewis v. BT Investment Managers, Inc., 447 U.S. 27, 42 n.9 (1980), for
support. DirecTV v. Dep’t of Revenue, 25 N.E.3d at 654-55, 655 n.12. However,
Lewis, like Bacchus, did not deal with comparative local investment by two groups
of industry participants. Rather, the state law at issue in Lewis prohibited banks,
bank holding companies and trust companies with principal operations outside the
state from establishing local operations. Lewis v. BT Inv. Managers, Inc., 447 U.S.
at 42. Thus, there too, economic protectionism of local business was the
impermissible objective of the statute; it was not a case of the state choosing to
favor two industry groups, both with some quantum of local investment, as we
have here.


                                         24
versus non-Florida-based interests.

      I also believe the majority opinion, in focusing solely on the extent of in-

state economic investment by cable providers and disregarding in-state investment

by satellite providers, misapprehends the purpose of the dormant Commerce

Clause. Relying primarily on the fact that the cable providers use local rights-of-

way, the majority opinion discounts the decisions of the Sixth Circuit Court of

Appeals, the Ohio Supreme Court and the North Carolina Court of Appeals

holding that the pertinent distinction between satellite providers and cable

providers is operational and not geographical.        But those courts correctly

recognized that the type of economic protectionism the dormant Commerce Clause

prohibits is not present in this situation where the state is not protecting local

industry. “[C]able companies are no more ‘local’ in nature than are satellite

companies.” DirecTV, Inc. v. State, 632 S.E.2d at 548. Moreover, application of

the CST “does not depend on the geographic location of the programming

provider. Rather, the sale of satellite broadcasting services is subject to [the

higher] tax regardless of whether the provider is an in-state or out-of-state

business[.]” DirecTV v. Levin, 941 N.E.2d at 1195. In other words, if any of the

satellite TV providers were to headquarter itself in Florida, the CST would operate

no differently as to that provider. As such, the CST does not offend the policy

advanced by the dormant Commerce Clause, and the summary final judgment

                                        25
should be affirmed. 5

      Assuming arguendo the CST does discriminate against out-of-state interests,


5
  But cf. DirecTV, Inc. v. Roberts and DirecTV, LLC v. Dep’t of Revenue, supra
n.2, the two most recent decisions (as of this writing) in the apparently growing
line of these cases. Although the Tennessee and Massachusetts courts found their
states’ taxing schemes discriminated against out-of-state interests, they
nevertheless upheld the statutes against the satellite providers’ dormant Commerce
Clause challenge because the satellite providers and cable providers are not
substantially similar entities as a threshold matter. See Roberts, slip op. at 17;
Revenue, N.E.3d at 266-68; see also Gen. Motors Corp. v. Tracy, 519 U.S. 278,
298 (1997) (“Any notion of discrimination assumes a comparison of substantially
similar entities.); Colgate-Palmolive Co. v. Fla. Dep’t of Revenue, 988 So. 2d
1212, 1216 (Fla. 1st DCA 2008) (“In considering whether facial discrimination
exists in a taxing scheme, courts must look to the treatment applied to similarly
situated taxpayers.”) (citing Kraft Gen. Foods, Inc. v. Iowa Dep’t of Revenue &
Fin., 505 U.S. 71, 81 n.12 (1992)).

             The difference in [federal] regulatory treatment between
             satellite and cable and the resulting benefits inuring to
             cable customers mean that satellite providers and cable
             providers are not substantially similar entities for
             purposes of the Commerce Clause. . . . [T]he bundle of
             services offered by cable providers differs substantially
             from the bundle of services provided by satellite
             providers. Cable providers must offer several public
             service items, including local broadcast stations,
             educational stations, emergency information, and certain
             signal quality. Satellite providers are almost entirely free
             from these obligations.        While the services cable
             providers must offer under federal law may not be widely
             known to or necessarily coveted by consumers, federal
             law nonetheless distinguishes the services and cable
             providers and satellite providers. Therefore the disparate
             tax treatment of satellite providers and cable providers
             does not constitute discrimination.

Roberts, slip op. at 17.
                                         26
as asserted by the satellite providers, to the extent there is a set of circumstances, as

just stated, under which the statute clearly would not have such discriminatory

effect, the facial challenge to the statute fails. “A facial challenge to a legislative

act is . . . the most difficult challenge to mount successfully. The challenger must

establish that no set of circumstances exists under which [the tax] would be valid.”

State, 632 S.E.2d at 547 (quotations and citations omitted). The satellite providers

have not satisfied their very high burden in this constitutional challenge, and the

summary final judgment can be upheld on this basis, as well.

      The bottom line is that the dormant Commerce Clause does not protect

satellite TV providers from differential tax treatment simply because their

technology is not land based. It does not protect “the particular structure or

methods of operation in a retail market.” Exxon Corp., 437 U.S. at 127. The

majority’s decision to invalidate Florida’s CST is inconsistent with this principle

and contrary to dormant Commerce Clause jurisprudence.                I understand the

concern over a taxing scheme that appears to favor one group of industry

competitors over another. But “‘applying the dormant Commerce Clause in cases

that do not present the equivalent of a protective tariff’—i.e., where the tax does

not draw geographic lines, favor local products, or promote local companies—[ ]

‘dramatically increase[s] the clause’s scope.’” Levin, 941 N.E.2d at 1194 (quoting

Treesh, 487 F.3d at 481). The majority’s decision takes that dramatic step, and I

                                           27
am not prepared to follow.

       For the foregoing reasons, I respectfully dissent from the decision to

invalidate the CST. I note, however, “a facially discriminatory tax may still

survive Commerce Clause scrutiny if it is a truly ‘compensatory tax’ designed

simply to make interstate commerce bear a burden already borne by intrastate

commerce.’”    Fulton Corp. v. Faulkner, 516 U.S. 325, 331 (1996) (quoting

Associated Industries of Mo. v. Lohman, 511 U.S. 641, 647 (1994)). Having

concluded the CST facially discriminates against interstate commerce, the majority

should not stop there, but should remand the cause for further consideration by the

trial court.




                                        28